﻿Mr. President, may I offer you the first compliments in this general debate. I do so with sincere satisfaction and in the certainty that my words will be a part of a general expression of recognition of the qualifications which so well entitle you to provide the leadership in the work that we are about to begin. With you in the Chair, we have every certainty that the debates on the items to be dealt with at this session will be conducted in an efficient and equitable fashion.
3.	Before going any further, I should like to express my thanks to the President of the thirty-fourth session, Mr. Salim A. Salim, who was repeatedly called upon during the past year to give us the benefit of his guidance in diverse and complex situations. It is fitting here to recall once more his impressive performance at the head of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, a task that he performed with wisdom and prudence.
4.	I take this opportunity of welcoming two new Members of our community of nations, the Republic of Zimbabwe and Saint Vincent and the Grenadines, and I congratulate you and the Assembly on this occasion. Both countries have our best wishes for a future of progress and peace.
5.	It is particularly auspicious to see among us the delegation of Zimbabwe, as that means the culmination of a long process of struggle. When I recently visited that country, brief as my stay was, I could appreciate the spirit with which its Government and people face the task of building a society both just and efficient.
6.	We again welcome the delegation of Saint Vincent and the Grenadines, whose presence in this Organization is an effective contribution to the consolidation of the principles of self-determination and independence among the Caribbean nations. Its admission will enrich the group of Latin American States, where it will be fraternally received.
7.	In opening this general debate, I reaffirm my country's commitment to the general principles of international conduct which are prescribed in the Charter of the United Nations and which are the heart and soul of this Assembly. Brazil will dedicate its best efforts to the preservation of international peace and security, to cooperation for development and to the promotion of respect for human rights and fundamental freedoms, without any distinction as to race, language or religion, just as the Charter of our Organization provides.
8.	It is difficult, unfortunately, to find causes for optimism in the present world situation. Since last year, tensions that have already caused mankind so much anxiety have grown still stronger; risks of upsetting world peace have become far more grave; the world economic crisis has become more severe; and famine and poverty persist, with their accompaniment of deep imbalances among nations. There is little reason for us to be proud of or even to accept the present state of things in the community of nations.
9.	The process of international decision-making has itself too often proved short-sighted. That process, shaped in an era prior to decolonization and to the global spread of economic and political problems, and unchanged in its essence, has shown itself to be painfully defective. At the political level, it reflects and reinforces the imbalances which so much affect the lives of our peoples. It fails to include the participation of new political forces. Its centralizing character does not reflect the philosophy of our Charter, and as a result has become unworkable. On the one hand, an important and essentially positive development has taken place in recent history: no single country, no condominium of Powers, has the ability effectively to control events in the different regions of the world. On the other hand, the use that the main Powers make of their strength, which is still tolerated by the international order, is inadequate to the new realities and needs of the world. Those Powers continue to think and 
act according to specific strategic interests; they continue to show perplexity and immobility regarding the crucial problems of peace and development; they continue to magnify regional tensions instead of contributing effectively to the resolution of the root causes of such tensions.
10.	Neither the ideal of justice nor the recent course of events allows us to suppose that the maintenance of the present international order may lead to peace and prosperity. We have become used to references to interdependence in the world of today. At times, however, we have the feeling that no attention is paid to the fact that that word obviously conveys the idea of reciprocity. Interdependence is a two way road. Its political dimension is mutual respect among nations. Its institutional foundations lie in universal obedience to the principles of the Charter, such as equal sovereignty among States, self-determination, non-intervention and the peaceful settlement of disputes. There is no need here for further definition and qualification. Equality means equality, sovereignty means sovereignty and non-intervention means non-intervention. It is necessary for those basic principles to be observed in their entirety by ail Members of our community, for quibbling about their implementation means adding new and serious threats to already tense international relations.
11.	That means that no country, however strong, can presume to legislate to the world, as if it were a kind of overlord. That means that matters which affect everyone must be decided by all, and those which relate to the life of only one country must be decided by that country alone. That means that the international system must not be vertical and centralizing, that the international decision-making process regarding issues of global interest needs to be opened to the wide and representative participation of the community of nations.
12.	There is no better channel for dealing with world problems than dialogue and the effort to defuse tensions as they arise. A mature attitude is needed. The so often illusory prospects and temptations of immediate gains which characterize confrontation strategies should be resisted. Beyond immediate concerns, self-discipline and courage are required if we are to talk and negotiate rationally and objectively. A mistake frequently made is to believe that public opinion in each country and at the international level is incapable of perceiving the long-term common interests. There is no serious reason to prevent the more powerful States from adhering to truly common goals, while they use their imagination and wisdom to move beyond routine approaches.
13.	In the context of the recent increase in tension, it is encouraging to note the political ability demonstrated by Western Europe and by the third world. The developing countries with their voice and their vote in the General Assembly have clearly shown the importance they attach to respect for the basic principles of international law and their determination not to be used as pawns on the chessboard of crisis. They have reaffirmed their faith in non-intervention in dialogue and in the relaxation of tension. They have demonstrated, and surely will continue to demonstrate, a will to play a constructive role, each acting in accordance with its particular situation.
14.	We are appealing to precisely that constructive approach and spirit of international cooperation. We do not restrict ourselves to the criticism of attitudes and the denunciation of injustice. We are ready to cooperate in the establishment of a more just and effective international order. My country, within the limits of its resources, has given repeated demonstrations to that effect. We are committed to fostering a climate of trust among nations; we are always alert to the possibilities of cooperation on an egalitarian basis; we repudiate the formation of Power blocs; we seek to give a forward thrust to existing opportunities for development. We have the right to expect the United Nations to work effectively for the creation of a better future, one of peace and prosperity, free of hegemonies, intervention or war.
15.	The wide-ranging work of our Organization requires the adoption of an equitable scale of priorities in the consideration of the problems we must face. But peace and development are inseparable goals. No distinction should be made between them. Peace—not a state of precarious balance among heavily armed nations, but indeed a just and reliable international order—will never be attained without development. Development—not just economic growth in some areas, but indeed the redressing of the grave imbalances among nations—can be a realistic undertaking only if peace prevails.
16.	The quantitative and qualitative increase in the nuclear arsenals of the great Powers continues to pose a paradoxical contrast with the unmistakable desire of the immense majority of nations to live in peace. It is embarrassing to see that the concentration of scientific and technological knowledge of those Powers is being wasted on research in and development of constantly improving deadly devices. New strategies are planned with a sinister logic, as if it were possible to survive a nuclear war.
17.	The new momentum in multilateral discussions on disarmament arising from the commitments entered into at the tenth special session of the General Assembly has met with reluctance on the part of countries with intercontinental offensive power. Nevertheless, the Committee on Disarmament, a body which has our fully participation and support, has kept on trying, only to be blocked by an inversion of priorities which postpones the consideration of nuclear disarmament in all its forms.
18.	The ninth session of the Third United Nations Conference on the Law of the Sea has adjourned at Geneva on 29 August last with significant results to its credit. However, there are still gaps in the informal text  of the draft articles which are to become the future convention, and additional efforts will be required in order to improve upon it. If the constructive spirit, serenity, and sense of collective responsibility which we have advocated throughout the Conference are allowed to prevail, we trust they will result in the adoption by consensus of a well-balanced charter of the seas that will guarantee the interests of coastal States and give substance to the principle of the common heritage of mankind in the international seabed area.
19.	Like the overwhelming majority of nations, Brazil deplores the haste of countries which, in the course of negotiations, have enacted unilateral legislation on the exploitation of resources of the seabed beyond national jurisdiction. Such acts bring undue pressure to bear on the negotiations and contravene resolutions of this Organization and should, therefore, be repudiated by the international community.
20.	In our own region of Latin America this is a period of disturbance, but the prevailing trends are essentially positive. Relations among Latin American nations are deepening and there is more room for them to cooperate with each other as equals on the basis of balanced and mutual advantage.
21.	Thanks fundamentally to the operation of endogenous factors, a new and dynamic Latin American reality is being created. Political and economic stagnation is being replaced by a more complex situation, one richer in opportunities for change. Diplomacy is increasingly active and the strengthening of a network of bilateral dialogues certainly facilitates the launching of new Latin American regional efforts and the building of a more homogeneous, more creative stand for the region in its comprehensive debate with the rest of the world.
22.	Brazil's stance is that regional unity should be based on the purposeful exploitation of the countless affinities among our countries. It also depends on the mature and balanced recognition of the political, economic and cultural diversities existing among us. Latin American unity is a project for democratic, egalitarian and mutually trusting coexistence among our countries. Such unity rejects hegemonies, interventions, axes or blocs.
23.	President Joao Figueiredo has pledged himself to provide additional impetus for these positive trends and to increase his contacts with other heads of State in Latin America. During the last 12 months the President of Brazil has paid official visits to Caracas, Asuncion and Buenos Aires and in turn has been the host in Brazil of President Morales Bertnudez of Peru, President Lopez Portillo of Mexico and President Gorge Videla of Argentina. Brazil thus participates with its sister nations in the common effort for the construction of a truly operative and dynamic understanding among the Latin American nations.
24.	In the course of the present session we will be celebrating the twentieth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples, a basic instrument for the affirmation of the right to self-determination, sovereignty and independence.
25.	We must now concentrate on the questions of Namibia and of the elimination of apartheid in South Africa, lest we face the continuing frustration of those peoples there and of all of us at the United Nations. Every effort must be made to ensure that prompt and fruitful results are gained from the work accumulated throughout these years at the United Nations towards a solution for the problem of Namibia, those people are represented by the South West Africa People's Organization. The risk we have been running since Security Council resolution 435 (1978) was adopted two years ago is that of having placed too much trust in negotiations that have not developed in accordance with legitimate expectations.
26.	The persistence of military aggressions conducted by the Government of South Africa against Angola and Zambia is unacceptable. Political contrivances such as the installation of the so-called national assembly of Windhoek are also unacceptable. The very latest exchange of messages with the Secretary General betrays the evasive and delaying attitude of South Africa. In this, as in other problems pending on our agenda, the position of the Organization of African Unity [OAU] and, in particular, that of the frontline States, is fundamental inasmuch as, on 2 June last, they have reaffirmed at Lusaka the priority they accord to the question of Namibia on the basis of documents already adopted by the United Nations.
27.	The responsibly of this Organization for the preservation of international peace and security does not allow us to ignore the present escalation of intransigence, arbitrariness and violence which render the prospects for peace in the Middle East increasingly remote.
28.	Particularly serious are the implications of certain measures—recently adopted or announced—of consolidation of illegal occupation and of formal annexation of territories taken by force. The Security Council has already firmly expressed in its resolution 478 (1980), its universal rejection of the measures which purport unilaterally to modify the status of the City of Jerusalem.
29.	In connexion with the establishment of the basis for a comprehensive, just and lasting peace, Brazil reaffirms that it is indispensable for the consensus to prevail so as to ensure the following: the complete withdrawal of occupying forces from all Arab territories; the exercise of the inalienable rights of the Palestinian people to return to their homeland, to self-determination, to independence and to sovereignty in Palestine in accordance with the Charter and the relevant United Nations resolutions; the participation of the Palestine Liberation Organization [PLO] in peace negotiations; and the recognition of the right of all States in the region to exist within recognized boundaries.
30.	We can also expect the Council to provide a more complete and appropriate framework for the Consideration of the question, in which the rights of the Palestinian people are duly recognized.
31.	I also wish to make a particular reference to the tragic situation in Lebanon, the country of origin of so many Brazilians who have greatly contributed to our national life. Lebanon deserves our full solidarity, and its independence, sovereignty and territorial integrity must be preserved.
32.	When I addressed the General Assembly last war. I noted that the world economy entered the decade of the 1980s in a state of generalized uncertainty.' The aggravation of the global economic situation, throughout the last 12 months, only strengthens the evidence that we are all facing an entirely new situation in qualitative terms.
33.	We are going through much more than a simple transitory stage, that of a slackening of the rate of growth of world output and of a simultaneous increase of inflationary tensions, There is a profound and comprehensive system wide network crisis which affects industrialized economies and accentuates the distortions and imbalances of their relations with the developing world.
34.	The so-called "energy crisis", as central as it may be today in our concerns and as dramatic as may be its economic impact, should be recognized for what it really is: not as something accidental or exogenous, but as a component part of an underlying structural crisis of a broader and more lasting nature. The energy problem is felt essentially in the North South dimension. Therefore, in order to be effective, its solution can be sought only within the context of efforts aimed at a global revision of the relations between highly developed countries and the developing world as a whole.
35.	This finds eloquent proof in the fact—which no one would dare deny—that developing countries have recently assumed an increasing and even decisive role in the fabric of the international economy, either as providers of raw materials, as markets, as increasingly competitive industrial suppliers, as areas for new investments or as users of capital often lacking alternatives for application in developed economies which are either in a state of stagnation or reduced growth.
36.	This role of the third world has been attained not because the world markets have become more responsive to the aspirations and needs of the developing countries, but in fact it was achieved despite persistent and. in many cases, increasing obstacles such as the new and more effective forms of protectionism, the transferral of inflationary tensions and the generalized increase of interest rates in capital markets.
37.	In the last few years, the third world has been a weights factor in sustaining the level of economic activity of the developed world. Nevertheless, possibly under the pressure of its own difficulties, seen from the narrow viewpoint of the present state of affairs, the developed world has. in practice, adopted an increasingly distant attitude towards the problems of underdevelopment. It is obvious in the summit meetings of the so-called "Seven" and in several multilateral forums that less attention has been given to the structural problems of the North South relationship, and an attitude has become prevalent which practically limits itself to considering marginal measures and to assigning the responsibility for the evils that now afflict the world economy to increases in the price of oil.
38.	Another and more subtle expression of the aloofness of the North towards the South is the attempt to introduce restrictive categories for developing countries, grouping them according to level of income or industrialization or classifying them either as importers or exporters of oil. An entire conceptual arsenal is being put together to bolster this effort to produce divisive and diversionary effects. In fact, this categorization is just one more proof of the protectionist attitude of the developed world and of its lack of interest in grasping the problem of underdevelopment in its entirety, with all its economic, technological and social aspects.
39.	It is time to realize that the full, true integration of developing countries into the international economy cannot be brought about by imposing upon them an institutional framework which is unilaterally predetermined by the major economic Powers but, rather, can be achieved only by allowing them adequate access to decision-making processes for the problems affecting the international economic situation. It is an illusion to presume that in the new international scene which we face it is possible to maintain privileged structures and, at the same time, solve global problems. The attempt to preserve obsolete structures of domination over international flows in matters of trade, finance and technology can only prolong and even aggravate the present difficulties. In the world today, the exercise of power is contradictory with the objectives of prosperity. The time has come for us to interpret anew the ties between nations of the North and the South and to replace the rhetorical affirmation of interdependence with the practical construction of mutuality.
40.	In order to do so, the developed countries must recognize that solutions will not spring spontaneously from piecemeal deliberations in different multilateral agencies and forums if the present elitist decision-making structures are maintained and operational criteria remain unaltered. These might have been adequate in the past, but they no longer serve their purpose. The essential meaning of the so-called "global negotiations" is precisely that of offering to all of us what may be one last chance to seek an integrated and harmonious set of measures to reformulate the North South relationship. This opportunity can materialize only if we are able to undertake the urgent task of devising a political thrust which can generate from the universal forum—that of the General Assembly of the United Nations—significant modifications in multilateral economic institutions, so as to make them more open to the participation of the developing countries and more receptive to their specific needs.
41.	Therefore, the Brazilian Government cannot conceal its grave concern regarding the stalemate which occurred a few days ago during the eleventh special session of the General Assembly. In our opinion, the failure to launch global negotiations is not in any way compensated for by the existence of a consensus reached on the text of a new International Development Strategy.  Such a text, as my Government sees it, is not satisfactory, for it does not even take into account substantive progress related to previous agreements reached in other bodies, and it will still be subject to reservations and declarations of a restrictive or interpretative nature from the developed countries.
42.	A most meaningful fact is that the third world has been able to preserve its fundamental sense of unity, despite the legitimate differences in interest which might occasionally arise and regardless of external pressure, as I have mentioned.
43.	The present crisis necessarily leads to an increasing unity among the nations of Latin America, Africa and Asia in a common effort to revise the patterns of their relationship with the North. However, the crisis does not cease to present us with renewed challenges and obstacles. Our unity should be continuously reaffirmed and reinvigorated even more so when the effort—legitimate in itself—to increase the value of scarce and non-renewable resources causes effects of a dramatic nature in other developing countries.
44.	The time has come for us to deploy, within the South South relationship, an intensified effort to diversify and enlarge the bases of understanding and cooperation. Concrete, substantive and effective flows of trade and financing among developing countries must be added to the political ties and to the common platforms in the North South context.
45.	The industrial, technological and financial potential which now exists in the third world—added, of course, to its immense natural and human resources—opens to the nations of the three developing continents broad prospects of a fruitful direct relationship, avoiding the often politically or economically onerous procedure of going through the main centres. The challenge before us is, in short, to create for the third world a profile of its own, based on its internal reality and dynamism, and not merely on the expression of the differences between us and the developed nations.
46.	Success in this truly pioneer effort of establishing ties of effective partnership among developing countries rests on a clear political commitment. Only the common will to draw closer will allow us to reach concrete results. Such a decision must be as firm as the difficulties are great in establishing ties among nations like ours, which for a long time have remained far apart and which, even today, are predominantly oriented—in the economic and financial fields— towards the great industrial centres.
47.	Brazil, for its part, fully trusts that the nations of the South will be able to take advantage of the present difficulties in order to reaffirm their own personality, strengthen and enrich their unity and solidarity—an element indispensable for the success of their struggle to overcome underdevelopment—and revise the terms of their relationship with the industrialized North.
48.	These are in the main, the remarks that I want to make on behalf of the delegation of Brazil as the debate at the thirty-fifth session of the General Assembly opens.
49.	If throughout all these years we have reiterated our concerns, it is because the march of international events proceeds at an inexorable and even accelerated pace, while solutions lag behind. Therefore, our work cannot but reflect the ever-growing problems and the shortcomings of the international decision-making process. It is fitting that my delegation stress that it awaits the day when contentious subjects in our annual agenda are replaced by matters of common cooperation and understanding.
50.	Throughout the three months of work before us the delegation of Brazil will spare no effort to help create better conditions for participation and international dialogue, in the certainty that the United Nations is still the most adequate instrument at the disposal of the international community for the achievement of the objectives of peace and development.
